11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Joshua Ogle,                                 * From the 244th District Court
                                               of Ector County,
                                               Trial Court No. C-139,276-C.

Vs. No. 11-16-00205-CV                       * November 30, 2016

Brenda Kay Johnson, Inc. and                 * Per Curiam Memorandum Opinion
Casey Equipment, Ltd.,                         (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the parties’ joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.